Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that at least one feature of independent claim 1 is not taught by the prior art made of record, Lee (US 20210122364) and Viswanathan (US 20200184259). In particular, that Lee discloses the point cloud is created in real time by LiDAR, however the point cloud data of claim 1 is static data stored in memory, instead of captured instantly and the processor of claim 1 reads a part of 3D map data corresponding to the current 2D road image for projecting the corresponding point cloud data so as to reduce the amount of data calculation. The Applicant argues technical issues of Lee are obviously different from the invention of claim 1. 
However, previously this was not an argument that Lee obviously taught the claims of the instant application, but rather that Lee anticipated the claims, which is a legal difference. Further, it is not clear from the claims that the point cloud of claim 1 is static data, the claims only state that there is a memory configured to store 3D map data, not that the map data is static. If the Applicant feels this to be an essential difference from the teachings of Lee, the Examiner suggests the Applicant amend such language into the claims. Further, Lee teaches that the image may be received later than the point cloud map by a set period ([0198]). Nonetheless, in order to further clarify the rejection of the claim a new reference has been provided, Walls (US 11067693), which teaches among other things, projecting point cloud data onto image data and reads well upon this challenged limitation. As such, this argument is moot as Lee, as modified by Walls, teaches each and every limitation of independent claim 1 and Lee alone has not been used. 
Applicant continues, also in regards to claim 1, Lee merely teaches the processor analyzes the point cloud data (3D data) to determine the region of interest corresponding to the potentially threatening object, instead of analyzing the two-dimensional image to determine an object range for the potentially threatening object in the current 2D image. 
However, claim 1 again does not require analyzing the two-dimensional image to determine an object range, instead the claim requires “the processor analyzes the current two-dimensional (2D) road image, to identify object information of a specific object in the current 2D road image, and the processor marks, according to the positioning data, the object information of the specific object onto corresponding point cloud data in the multiple point cloud data corresponding to the specific object in the 3D map data, wherein the processor further determines an object range for the specific object in the current 2D road image, and the processor reads, according to the positioning data, a part of 3D map data that is in the 3D map data stored in the memory and corresponds to the current 2D road image”. As such, the claim requires analyzing by the processor the 2D image to identify object information, mark the object information in point cloud data, and then the processor further determines an object range in the 2D image. As such, provided the processor determines a range in the 2D data, other data may be analyzed to reach this result. Once again, if the Applicant feels this distinguishes the application, then the Examiner suggests amending the claim language to actually recite the argued language. That being said, Walls has once again been used to further expand on this rejection and more clearly reads upon this challenged limitation. As such, this argument is moot.  
Applicant continues, still in regards to claim 1, the processor of Lee merely utilizes point cloud map and image captured by the camera to instantly identify the potentially threatening object and Lee obviously fails to disclose the processor can project the point cloud map into the two-dimensional image to mark the object information of the potentially threatening object onto the point cloud map, nor update the identified object information into the point cloud map. Applicant argues that Lee has no evidence and no need to show the real-time point cloud map can be marked by the object information and change or update the data of the point cloud map stored in the memory. Further, that Lee is only used to realize the function of instant collision avoidance. 
However, this was previously not an argument of obviousness, but rather an argument of anticipation which is legally distinct. That being said, Lee and Walls in combination teach this challenged limitation in this rejection, rather than Lee alone. As such, this argument is moot. 
Applicant argues Viswanathan also fails to disclose or teach the above limitations of claim 1. 
Viswanathan is not required to remedy any challenged deficiency and as such this argument is unpersuasive. 
Applicant argues similar arguments apply for independent claim 12.
This argument is moot as Lee in view of Walls has been used to reject the amended claim 12. 
Applicant argues the dependent claims which all depend on either independent claim 1 or independent claim 12 are also allowable by virtue of dependency. 
This is unpersuasive as Lee, Walls, or Viswanathan have been used to reject each and every claim in full. 

Claim Objections
Claim 1 objected to because of the following informalities: recites “the processor analyzes the current two-dimensional (2D) road image” without having first introduced a current two-dimensional road image. As such the previous step of “an image capturing module configured to acquire a current road image” has been interpreted to be “an image capturing module configured to acquire a current two-dimensional (2D) road image”. Likewise, “a positioning module, configured to acquire positioning data corresponding to the current road image” has been interpreted to be “a positioning module, configured to acquire positioning data corresponding to the current 2D road image”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20210122364) in view of Walls et al. (US 11067693).
In regards to claim 1, Lee teaches an autonomous vehicle semantic map establishment system (Fig 2-6), comprising:
an image capturing module, configured to acquire a current road image; ([0119] object detector 204 is plurality of sensor modules and may include a camera, a ranging LIDAR, and other image capturers observing the environment around the vehicle including an image of the current road.)
a positioning module, configured to acquire positioning data corresponding to the current road image; ([0173] sensor 208 may acquire sensing signals for information such as vehicle position information. [0128] LIDAR, which is part of object detector 204, determines position of detected object.)
a memory, configured to store three-dimensional (3D) map data, wherein the 3D map data comprises multiple point cloud data; ([0168] navigation module provides navigation information, navigation information includes map information, to the controller 202. [0170] navigation module includes memory that stores navigation information. [0183] LIDAR determines point cloud map which is sent to controller at set intervals. One of ordinary skill would have understood that the point cloud information must be stored in some memory before it is sent.) and
a processor, coupled to the image capturing module, the positioning module, and the memory, and configured to access the memory, wherein ([0182] vehicle collision apparatus includes processor 402 which is connected to memory 403.)
Lee also teaches the spatial coordinates of a potentially threatening object are determined and this area is set as a region of interest within the image, then object identification is performed to detect an object in the region of interest, and the image and point cloud may be received at the same time or different times ([0198]). LiDAR sensors may be used to determine a point cloud map of the surrounding environment of the vehicle within a set range ([0049]). When in the autonomous mode, driving related information may be transmitted to a server ([0075]-[0077], [0080]). Navigation information, including map information, may be updated by information received through transmitter 201 ([0170]). As such, when in the autonomous mode, driving related information is transmitted to the server, processed, and then the navigation information, including map information, is updated including the memory storing the map data.
Lee does not teach:
the processor analyzes the current two-dimensional (2D) road image, to identify object information of a specific object in the current 2D road image, and the processor marks, according to the positioning data, the object information of the specific object onto corresponding point cloud data in the multiple point cloud data corresponding to the specific object in the 3D map data, 
wherein the processor further determines an object range for the specific object in the current 2D road image, and the processor reads, according to the positioning data, a part of 3D map data that is in the 3D map data stored in the memory and corresponds to the current 2D road image; and 
wherein the processor projects the corresponding point cloud data in the part of 3D map data into the current 2D road image, and the processor determines the corresponding point cloud data within the object range in the current 2D road image, so as to mark the object information of the specific object onto the corresponding point cloud data and update the marked point cloud data to the 3D map data stored in the memory. 
However, Walls teaches analyzing images captured by a camera on a per pixel basis to identify objects within the image and annotating the pixels with semantic labels associated with the objects represented therein (Col 9 lines 61-67) and then analyzing point cloud data to identify characteristics indicative of objects (Col 10 lines 18-20). Following this, the point cloud data is projected into camera image to form a combined projected image (Col 10 lines 48-50) and the identified characteristics of point cloud data is correlated with semantic labels in images from cameras to determine the error in this combination (Col 10 lines 64-67, Col 11 lines 1-13). Based on the determined error, the sensor parameters may be adjusted and the processing repeated to fit and better project the point cloud data onto the image (Col 11 lines 32-38). By correlating and then adjusting the fit of the data, the point cloud data is associated with the identified objects of the image. Likewise, the specific pixels of the objects in the image are determined, which themselves denote the location and outline of the object and thereby its range. The sensor data, including the point cloud data and image data, may be stored in a database, as well as additional characteristics and parameters such as location, time, date, and the like (Col 6 lines 10-37). This is storing 3D map data in memory in the form of a database. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Lee, by incorporating the teachings of Walls, such that the system of Lee identifies objects within images by associating semantic labels with individual pixels, characteristics indicative of objects are identified within point cloud data, and these are correlated by projecting the point cloud data onto the image and assessing the fit, then adjusting sensor parameters and repeating processing to achieve a better fit, where both point cloud data and sensor data may be stored in a database. This results in the point cloud data being marked with identifying information of the object determined from the image by correlating the identifying information and determining locations are the same in the image and the point cloud. 
The motivation to do so is that, as acknowledged by Walls, this improves calibration LiDAR and cameras by allowing on-the-fly calibration (Col 2 lines7-10), which thereby improves both safety and comfort. Further, this combined data improves perception of the surrounding environment of the vehicle, which improves accuracy of navigation planning (Col 1 lines 30-34). 

In regards to claim 3, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment system according to claim 1, wherein the part of 3D map data is a part that is a region of interest (ROI) in the 3D map data which corresponds to the current 2D road image, and a range of the ROI is determined according to a visible range and/or a configuration angle of the image capturing module. ([0049] LIDAR determines point cloud map of the surrounding environment of the vehicle within a set range. [0198] spatial coordinates of a potentially threatening object are determined and set as a region of interest.)

In regards to claim 6, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment system according to claim 1, wherein the processor identifies the object information of the specific object in the current 2D road image by using a machine learning module trained in advance. ([0198] processor 402 identifies object using object identification algorithm, which may be a trained neural network model. A trained neural network is a type of machine learning and therefore the processor includes a machine learning module.)

In regards to claim 7, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment system according to claim 1, wherein the autonomous vehicle semantic map establishment system is adapted to a self-driving car, and the specific object is a road lamp, a traffic sign, a traffic light, a road sign, a parking sign, a road boundary, or a road marking. ([0056] vehicle may be in an autonomous or manual driving mode. A vehicle that has an autonomous driving mode is a self-driving car. [0118] objects around vehicle may be determined including a lane, a traffic signal, a light, a road, a structure, a speed bump, or a landmark.)

In regards to claim 8, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment system according to claim 1, wherein when the processor finishes marking the corresponding point cloud data corresponds to multiple specific objects in a route section, the processor stores the part of the 3D map data corresponding to the route section as a dataset. ([0198] spatial coordinates of a potentially threatening object are determined and set as a region of interest. These coordinates must be stored in some way as a dataset to be useful, at least until the information is transmitted to the interface.)

In regards to claim 9, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment system according to claim 8, wherein the processor plans a movement route corresponding to the route section according to the dataset. ([0186] when a potentially threatening object is determined, avoidance control is activated which includes steering, accelerating, and decelerating, which avoids the potentially threatening object.)

In regards to claim 10, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment system according to claim 1, wherein the autonomous vehicle semantic map establishment system is configured in an autonomous vehicle. ([0056] vehicle may be in an autonomous or manual driving mode. A vehicle that has an autonomous driving mode is an autonomous vehicle.)

In regards to claim 11, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment system according to claim 1, wherein the image capturing module and the positioning module are configured in an autonomous vehicle, and the memory and the processor are configured in a cloud server, wherein the autonomous vehicle is in wireless communication with the cloud server, to transmit the current 2D road image and the positioning information to the cloud server for calculating. ([0079], [0080] vehicle may be remote controlled by a server. [0075]-[0077] in such a case, when the vehicle is being fully remote controlled, the processing necessarily must be performed by the server, otherwise the vehicle is only influenced and not fully remote controlled by the server.)

In regards to claim 12, Lee teaches an autonomous vehicle semantic map establishment method (Fig 11), comprising:
acquiring a current two dimensional (2D) road image; ([0249] in step S1101 vehicle collision avoidance apparatus receives point cloud map from LIDAR and image of surrounding environment from camera.)
acquiring positioning data corresponding to the current (2D) road image; ([0173] sensor 208 may acquire sensing signals for information such as vehicle position information. [0128] LIDAR, which is part of object detector 204, determines position of detected object.)
analyzing the current (2D) road image, to identify object information of a specific object in the current (2D) road image; ([0250] in step S1102 vehicle collision apparatus determines if there are any potentially threatening objects around the vehicle.) and
Lee also teaches the spatial coordinates of a potentially threatening object are determined and this area is set as a region of interest within the image, then object identification is performed to detect an object in the region of interest, and the image and point cloud may be received at the same time or different times ([0198]). LiDAR sensors may be used to determine a point cloud map of the surrounding environment of the vehicle within a set range ([0049]). When in the autonomous mode, driving related information may be transmitted to a server ([0075]-[0077], [0080]). Navigation information, including map information, may be updated by information received through transmitter 201 ([0170]). As such, when in the autonomous mode, driving related information is transmitted to the server, processed, and then the navigation information, including map information, is updated including the memory storing the map data. Further, a high definition map may be received from server for a specific area, for example neighborhood, surrounding the vehicle ([0184]).
Lee does not teach: 
marking, according to the positioning data, the object information of the specific object onto corresponding point cloud data in multiple point cloud data corresponding to the specific object in three-dimensional (3D) map data, 
wherein the step of analyzing the current (2D) road image further comprises determining an object range for the specific object in the current (2D) road image, and the step of marking, according to the positioning data, the object information of the specific object onto the corresponding point cloud data in the multiple point cloud data corresponding to the specific object in the 3D map data comprises: 
reading, according to the positioning data, a part of 3D map data that is in the 3D map data stored in a memory and corresponds to the current (2D) road image; 
projecting the corresponding point cloud data in the part of 3D map data into the current (2D) road image; 
determining the plurality of corresponding points within the object range in the current (2D) road image; and 
marking the object information of the specific object onto the corresponding point cloud data, 
wherein the step of marking, according to the positioning data, the object information of the specific object onto the corresponding point cloud data in the multiple point cloud data corresponding to the specific object in the 3D map data further comprises: 
updating the marked corresponding point cloud data to the 3D map data stored in the memory. 
However, Walls teaches analyzing images captured by a camera on a per pixel basis to identify objects within the image and annotating the pixels with semantic labels associated with the objects represented therein (Col 9 lines 61-67) and then analyzing point cloud data to identify characteristics indicative of objects (Col 10 lines 18-20). Following this, the point cloud data is projected into camera image to form a combined projected image (Col 10 lines 48-50) and the identified characteristics of point cloud data is correlated with semantic labels in images from cameras to determine the error in this combination (Col 10 lines 64-67, Col 11 lines 1-13). Based on the determined error, the sensor parameters may be adjusted and the processing repeated to fit and better project the point cloud data onto the image (Col 11 lines 32-38). By correlating and then adjusting the fit of the data, the point cloud data is associated with the identified objects of the image. Likewise, the specific pixels of the objects in the image are determined, which themselves denote the location and outline of the object and thereby its range. The sensor data, including the point cloud data and image data, may be stored in a database, as well as additional characteristics and parameters such as location, time, date, and the like (Col 6 lines 10-37). This is storing 3D map data in memory in the form of a database. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Lee, by incorporating the teachings of Walls, such that the system of Lee identifies objects within images by associating semantic labels with individual pixels, characteristics indicative of objects are identified within point cloud data, and these are correlated by projecting the point cloud data onto the image and assessing the fit, then adjusting sensor parameters and repeating processing to achieve a better fit, where both point cloud data and sensor data may be stored in a database. This results in the point cloud data being marked with identifying information of the object determined from the image by correlating the identifying information and determining locations are the same in the image and the point cloud. 
The motivation to do so is that, as acknowledged by Walls, this improves calibration LiDAR and cameras by allowing on-the-fly calibration (Col 2 lines7-10), which thereby improves both safety and comfort. Further, this combined data improves perception of the surrounding environment of the vehicle, which improves accuracy of navigation planning (Col 1 lines 30-34).

In regards to claim 14, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment method according to claim 12, wherein the part of 3D map data is a part that is a region of interest (ROI) in the 3D map data which corresponds to the current (2D) road image, and a range of the ROI is determined according to a visible range and/or a configuration angle of an image capturing module. ([0049] LIDAR determines point cloud map of the surrounding environment of the vehicle within a set range. [0198] spatial coordinates of a potentially threatening object are determined and set as a region of interest.)

In regards to claim 17, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment method according to claim 12, wherein the step of analyzing the current (2D) road image, to identify the object information of the specific object in the current (2D) road image comprises:
identifying the object information of the specific object in the current (2D) road image by using a machine learning module trained in advance. ([0198] processor 402 identifies object using object identification algorithm, which may be a trained neural network model. A trained neural network is a type of machine learning and therefore the processor includes a machine learning module.)

In regards to claim 18, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment method according to claim 12, wherein the autonomous vehicle semantic map establishment method is adapted to a self-driving car, and the specific object is a road lamp, a traffic sign, a traffic light, a road sign, a parking sign, a road boundary, or a road marking. ([0056] vehicle may be in an autonomous or manual driving mode. A vehicle that has an autonomous driving mode is a self-driving car. [0118] objects around vehicle may be determined including a lane, a traffic signal, a light, a road, a structure, a speed bump, or a landmark.)

In regards to claim 19, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment method according to claim 12, further comprising:
when acquiring the corresponding point cloud data corresponds to multiple specific objects in a marked route section, storing the part of the 3D map data corresponding to the route section as a dataset. ([0198] spatial coordinates of a potentially threatening object are determined and set as a region of interest. These coordinates must be stored in some way as a dataset to be useful, at least until the information is transmitted to the interface.)

In regards to claim 20, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment method according to claim 19, further comprising:
planning a movement route corresponding to the route section according to the dataset. ([0186] when a potentially threatening object is determined, avoidance control is activated which includes steering, accelerating, and decelerating, which avoids the potentially threatening object.)

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Walls, in further view of Viswanathan (US 20200184259).
In regards to claim 5, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment system according to claim 1.
Lee, as modified by Walls, does not teach: wherein the processor analyzes a part of the current 2D road image according to a preset identification threshold, to identify the specific object in the current 2D road image.
However, Viswanathan teaches identifying objects and classifying them with a similarity score within a threshold identification distance ([0036], [0043]). Information may be checked against a variety of sources and classified into, for example; lane markings, intersections, road signs, buildings, structures, terrain, etc. within a threshold distance of a given point ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Lee, as already modified by Walls, by incorporating the teachings of Viswanathan, such that when the area around the vehicle is observed, features within a threshold distance of the area are assigned a similarity score, which is used to further control the vehicle.
The motivation to do so is that, as acknowledged by Viswanathan, applying similarity scores allows for efficient digital mapping ([0001], [0002]), which one of ordinary skill would have recognized allows the vehicle to travel more safely with less risk and improved comfort.

In regards to claim 16, Lee, as modified by Walls, teaches the autonomous vehicle semantic map establishment method according to claim 12.
Lee, as modified by Walls, does not teach: wherein the step of analyzing the current (2D) road image, to identify the object information of the specific object in the current (2D) road image comprises:
analyzing a part of the current (2D) road image according to a preset identification threshold, to identify the specific object in the current (2D) road image. 
However, Viswanathan teaches identifying objects and classifying them with a similarity score within a threshold identification distance ([0036], [0043]). Information may be checked against a variety of sources and classified into, for example; lane markings, intersections, road signs, buildings, structures, terrain, etc. within a threshold distance of a given point ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Lee, as already modified by Walls, by incorporating the teachings of Viswanathan, such that when the area around the vehicle is observed, features within a threshold distance of the area are assigned a similarity score, which is used to further control the vehicle.
The motivation to do so is that, as acknowledged by Viswanathan, applying similarity scores allows for efficient digital mapping ([0001], [0002]), which one of ordinary skill would have recognized allows the vehicle to travel more safely with less risk and improved comfort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cox et al. (US 20210155248) teaches an identification threshold of a road surface feature determined using LIDAR data.
Vasisht et al. (US 10140553) teaches machine learning used to identify vehicles that can disregard data below an identification threshold.
Pillai et al. (US 20160267331) teaches a system and method for detecting external objects in images by performing image analysis within a vehicle.
Atalla (US 20190162856) teaches determining a point cloud 3D spatial map representing the environment around a vehicle, including objects. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661          

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661